DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-6, 8-12, 14-18, and 20-24 are pending. Claims 2, 4, 8, 10, 14, 16, 20 and 22 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on January 18, 2022
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Allowable Subject Matter
Claims 2-6, 8-12, 14-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “determine that a first graphics asset and a second graphics asset have a total size that is greater than a which is not found in the prior art of record.
The claims are directed to a specific implementation of storing of data in graphics memory and persistent storage media. The claims require the total size of the first and second graphics assets to be larger than the size of the volatile memory in a graphics processor and specifically storing the first graphics asset in the first portion of a persistent memory and the second asset in the volatile memory of the graphics processor. Mapping is performed on these two graphics assets and both are directly accessible by the graphics processor.
The prior art discloses the use of a unified memory structure which allows sharing of the memory with CPU and GPU, storing of graphics assets in both the memory of the GPU and memory of the system, as well as mapping for direct access by the GPU. However the prior art does not disclose nor suggest that a first and second graphics assets should be stored in the persistent memory and volatile memory of the GPU respectively based upon that the total size of the two graphics assets being greater than the size of the volatile memory, and further accessing the first graphics asset directly by the GPU and not loading into the volatile memory of the GPU.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136    

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136